Exhibit 10.32


--------------------------------------------------------------------------------


AGREEMENT

THIS AGREEMENT (this "Agreement") is hereby made and entered into as of the 27th
day of March 2003, by and between George M. Marcus ("Marcus"), for both himself
and his Affiliated Companies (as defined in the Termination Agreement (as
defined below)) and Essex Property Trust, Inc., a Maryland corporation
("Essex"), and its Affiliated Companies.

RECITALS

WHEREAS, Marcus and his Affiliated Companies and Essex and its Affiliated
Companies previously entered into that certain Termination of Non-Compete
Agreement dated as of February 16, 1999 (the "Termination Agreement"),
whereunder Marcus made certain agreements contained in Paragraph 3 therein
regarding Essex's ability to assume certain contracts or agreements for certain
residential rental properties that are entered into by Marcus and/or his
Affiliated Companies; and

WHEREAS, Essex's review of such contracts and agreements unnecessarily takes up
management time from Essex's executives, as Essex, for various good business
reasons, has never assumed any such contract or agreement; and

WHEREAS, Marcus is not involved in the day-to-day operations of Essex making it
unlikely that he could use information obtained in his capacity as Chairman of
the Board of Essex for his own or his Affiliated Companies use; and

WHEREAS, subject to the terms and conditions provided for in this Agreement, the
parties wish to terminate the provisions of Paragraph 3 of the Termination
Agreement.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 1. The Recitals set forth above are true and correct.
 2. Subject to the terms and conditions provided for in this Agreement,
    Paragraph 3 of the Termination Agreement is hereby terminated in its
    entirety.
 3. Marcus agrees (i) not to divert any multifamily property acquisition and/or
    development opportunities, which involve properties in Essex's geographic
    areas and with more than one hundred (100) rental units, that are presented
    to him in his capacity as Chairman of Essex to any of his Affiliated
    Companies, (ii) not to divulge any information regarding property
    acquisition and/or development opportunities that may be received by him in
    his capacity as Chairman of the Board of Essex to any of his Affiliated
    Companies, and (iii) that he shall absent himself from any and all
    discussions by the Board of Directors of Essex regarding any proposed
    acquisition and/or development of a multifamily property where it appears
    that there may be an actual conflict of interest with any of his Affiliated
    Companies.
 4. This Agreement shall be governed by and construed under the laws of the
    State of California, without regard to any choice of law principles.
 5. This Agreement may be executed in two or more counterparts, each such
    counterpart being deemed to be an original, but all of which taken together
    shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

ESSEX:

ESSEX PROPERTY TRUST, INC.,

a Maryland corporation

/s/ Keith R. Guericke
President

MARCUS:

/s/ George M. Marcus
George M. Marcus